DISMISS; and Opinion Filed September 19, 2018.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00601-CV

               KINGDOM RUG & FLOORING OF TEXAS, INC., Appellant
                                     V.
               AMREIT SSPF PRESTON TOWNE CROSSING LP, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00696-2016

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       Before the Court is appellant’s September 7, 2018 motion to dismiss appeal. The motion

recites the parties have settled their dispute. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE



180601F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KINGDOM RUG & FLOORING OF                         On Appeal from the 416th Judicial District
 TEXAS, INC., Appellant                            Court, Collin County, Texas
                                                   Trial Court Cause No. 416-00696-2016.
 No. 05-18-00601-CV        V.                      Opinion delivered by Justice Lang-Miers,
                                                   Justices Bridges and Francis participating.
 AMREIT SSPF PRESTON TOWNE
 CROSSING, LP, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellee AmREIT SSPF Preston Towne Crossing, LP recover its costs
of this appeal from appellant Kingdom Rug & Flooring of Texas, Inc.


Judgment entered this 19th day of September, 2018.




                                             –2–